                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

JULIA STAGGS, et al.,

       Plaintiffs,                                   Case No. 3:17-cv-191

vs.

FUYAO GLASS AMERICA,                                 Magistrate Judge Michael J. Newman
                                                     (Consent Case)
      Defendant.
______________________________________________________________________________

ORDER AND ENTRY: (1) GRANTING THE PARTIES’ JOINT MOTION TO EXTEND
     DEADLINES AND SCHEDULING DATES (DOC. 120); AND (2) SETTING AN
                       AMENDED SCHEDULING ORDER
______________________________________________________________________________

       This civil case is before the Court on the parties’ joint motion to extend deadlines and

scheduling dates. Doc. 120. For good cause shown, and absent objection, the parties’ joint motion

is GRANTED. In their motion, the parties request that discovery be conducted in two phases,

with the second phase consisting of the disclosure of damages experts, if necessary, and discovery

regarding damages. Id. at PageID 1276. The undersigned ADOPTS the parties’ proposed pretrial

plan and proposed deadlines and scheduling dates.

       Accordingly, the undersigned sets the following pretrial deadlines for all issues in this case

other than the issue of damages:

       Defendant’s primary expert disclosures:               August 12, 2019

       Plaintiffs’ rebuttal expert disclosures:              September 16, 2019

       Defendant’s rebuttal expert disclosures:              September 16, 2019

       Discovery deadline:                                   October 14, 2019

       Deadline for summary judgment and
       class certification motions:                          January 15, 2020
Following the Court’s decision on summary judgment and class certification, the Court will set

deadlines for the disclosure of experts regarding damages, damages discovery, trial, and other

pretrial deadlines.

        IT IS SO ORDERED.



Date:   April 30, 2019                            s/ Michael J. Newman
                                                  Michael J. Newman
                                                  United States Magistrate Judge




                                              2
